     Case 19-23160-CMG       Doc 13    Filed 07/30/19 Entered 07/30/19 16:50:36            Desc Main
                                      Document      Page 1 of 2




                                                                      Order Filed on July 30, 2019
UNITED STATES BANKRUPTCY COURT                                                  by Clerk
DISTRICT OF NEW JERSEY                                                  U.S. Bankruptcy Court
                                                                        District of New Jersey

                                                        Case No.:               19-23160-CMG
                                                                            _____________________
 In Re:

 Candace M. Bertelson                                   Chapter:            _____________________
                                                                                     13

                                                        Judge:                Christine M. Gravelle
                                                                            _____________________




                            ORDER DISMISSING CASE ON COURT’S
                                 ORDER TO SHOW CAUSE

      The relief set forth on the following page is hereby ORDERED.




  DATED: July 30, 2019
Case 19-23160-CMG        Doc 13     Filed 07/30/19 Entered 07/30/19 16:50:36           Desc Main
                                   Document      Page 2 of 2


       The court having entered an Order to Show Cause as highlighted below, and having
considered all objections, if any, or held a hearing at the request of a party,

        Order to Show Cause Why Case Should Not Be Dismissed for Debtor’s Failure to
         File Documents.

        Order to Show Cause Why Case Should Not Be Dismissed for Debtor’s Failure to
         Meet Credit Counseling Requirements,

        Order to Show Cause Why Case Should Not Be Dismissed for Debtor’s Failure to
         Comply with D.N.J. LBR 1006-1, Payment of Filing Fees in Installments,

        Order to Show Cause Why Case Should Not Be Dismissed for Debtor’s Failure to
         Make Installment Payment(s) Or Pay Miscellaneous Filing Fees,

        Order to Show Cause Why Case Should Not Be Dismissed for Corporate Debtor’s
         Failure to Obtain Counsel,

        Order to Show Cause Why Case Should Not Be Dismissed Due to Debtor’s
         Ineligibility to be a Debtor Under Chapter 13 of the Bankruptcy Code,

        Other: _______________________________________________________________
           ____________________________________________________________________

       And the debtor having failed to resolve or otherwise satisfy the Order(s) to Show Cause,

       IT IS ORDERED that this case is dismissed and any discharge entered in this case is
vacated. All outstanding fees due to the Court must be paid within seven (7) days of the date of
this Order.




                                                                                         rev.10/5/17


                                           2
